    Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 1 of 9 PageID #:104



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

   RICHARD MCGINNIS, individually and)
   on behalf of all others similarly situated,
                                     )
                                     )
                  Plaintiff,         )
                                     ) Case No. 17cv8054
             v.                      )
                                     ) Judge Edmond E. Chang
   UNITED STATES COLD STORAGE, INC., )
                                     ) Magistrate Judge Sheila Finnegan
                  Defendant.         )

                     DEFENDANT’S STATEMENT OF POSITION ON
                             ARTICLE III STANDING

       On September 30, 2018, this Court directed defendant United States Cold Storage, Inc.

(“US Cold Storage”) to file its statement of position on whether plaintiff Richard McGinnis

(“McGinnis”) has adequately alleged Article III standing. Based on recent decisions in the

Northern District of Illinois (“NDIL”), McGinnis has not adequately alleged Article III standing

because he has not alleged any real world harm – just an alleged technical violation and mental

anguish over a completely hypothetical and speculative future harm that has not occurred and can

never occur. See Howe v. Speedway LLC, 2018 WL 2445541 (N.D. Ill. May 31, 2018), citing

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013).

       Defendant acknowledges that in Dixon v. Washington & Jane Smith Community-Beverly,

2018 WL 2445292 (N.D. Ill. May 31, 2018), the court held that the “alleged violation of Dixon’s

right to privacy in her biometric data is a sufficiently concrete injury for Article III standing.”

However, Dixon did not address whether such “mental anguish” qualified as an injury in fact. The

weight of persuasive authority indicates that it does not.
     Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 2 of 9 PageID #:105



        A.      The Complaint Asserts a Technical Violation of Section 15 and Alleged Mental
                Anguish Over a Hypothetical and Speculative Future Harm.

        Section 15 of the Biometric Information Privacy Act (“BIPA”) identifies four potential

statutory violations.   They include:    (1) Section 15(b)’s notice and consent requirements;

(2) Section 15(d)(1)-(2)’s additional consent requirements to avoid an unauthorized disclosure;

(3) Section 15(e)’s data protection requirements for storing, transmitting and protecting biometric

identifiers and biometric information from unauthorized disclosure; and (4) Section 15(a)’s

requirement that private entities disseminate a written policy addressing retention and timely

destruction of individuals’ biometric identifiers and biometric information. See 740 ILCS 15.

        Section 20 of BIPA gives “[a]ny person aggrieved by a violation of this Act” a private

“right of action.” See 740 ILCS 20.

        On November 7, 2017, McGinnis filed a putative class action in the NDIL that asserted

that US Cold Storage required him to use a biometric time tracking system to clock-in/out to

accurately record his time worked. (See Complaint, ECF No. 1). The Complaint does not allege

that defendant collected McGinnis’ fingerprints surreptitiously or that McGinnis did not know US

Cold Storage was using a biometric time tracking system to track his time worked. It pleads the

opposite: “US Cold implemented its biometric system in or around mid-2012” and “[p]laintiff

was required to scan his fingerprint and/or handprint so that US Cold could use it as an

authentication method to track his time.” (ECF No. 1, ¶32). US Cold Storage used this “biometric

time tracking system … as a means of authentication, instead of key fobs or identification cards.”

(Id. at ¶¶3, 32).

        Significantly, the Complaint does not allege that US Cold Storage sold, leased, traded or

profited from McGinnis’ biometric identifiers or biometric information or engaged in any other

unauthorized disclosures of said data. The Complaint also does not allege that a data breach

                                                2
     Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 3 of 9 PageID #:106



occurred at US Cold Storage or that McGinnis’ biometric information was hacked and has now

fallen into the wrong hands.

        Instead, the Complaint alleges a technical violation of Section 15 and “mental anguish”

over some speculative, future harm that has not occurred and can never occur:

        Plaintiff has experienced bodily injury in the form of mental anguish. For example,
        Plaintiff experiences mental anguish and injury when thinking about what would
        happen to his biometric data if US Cold went bankrupt, whether US Cold’s
        biometric system is susceptible to hacking or other theft, whether US Cold will ever
        delete his biometric information, and whether (and to whom) US Cold shares his
        biometric information.”

(Id. at ¶39).

        B.      Mental Anguish Over a Speculative and Hypothetical Future Harm Cannot
                Support Article III Standing.

        To establish standing under Article III of the United States Constitution, plaintiff must have

(1) suffered an injury in fact; (2) that is fairly traceable to the challenged conduct of the defendant;

and (3) that is likely to be redressed by a favorable judicial decision. Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016). To establish an “injury in fact,” plaintiff must show that he suffered “an

invasion of a legally protected interest” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Id. at 1548.

        Plaintiff does not automatically possess an injury in fact just because “a statute grants a

person a statutory right and purports to authorize that person to sue to vindicate that right.” Id. at

1549. Rather, “Article III standing requires a concrete injury even in the context of a statutory

violation.” Id. The alleged injury must not be too speculative for Article III purposes – i.e., a

“threatened injury must be certainly impending to constitute injury in fact” and “[a]llegations of

possible future injury” are not sufficient. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)

(emphasis in the original).



                                                   3
    Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 4 of 9 PageID #:107



       In Howe v. Speedway LLC, 2018 WL 2445541, *5-6 and *9 (N.D. Ill. May 31, 2018)

(Wood, J.), the district court held that the technical BIPA violations pled by plaintiff “did not cause

him an injury-in-fact” for purposes of Article III standing. Like the technical violations and

speculative future injury pled by McGinnis, Howe alleged that he “suffers mental anguish over his

uncertainty regarding what Speedway will do with his biometric data” but “makes no allegations

that his data was compromised or is likely to be compromised.” Id. at *5. The Howe court held

that mental anguish over a speculative, hypothetical future harm cannot support Article III

standing:

       This type of mental anguish injury is precisely the type of conjectural or
       hypothetical injury that cannot support Article III standing. See Clapper v. Amnesty
       Int’l USA, 568 U.S. 398, 416, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013)
       (“[R]espondents cannot manufacture standing merely by inflicting harm on
       themselves based on their fears of hypothetical future harm that is not certainly
       impending.”); Whitmore v. Arkansas, 495 U.S. 149, 158, 110 S.Ct. 1717, 109
       L.Ed.2d 135 (“Allegations of possible future injury do not satisfy the requirements
       of Art. III.”).

Id. at *5-6. See also Goings v. UGN, Inc., 2018 WL 2966970, *5 (N.D. Ill. June 13, 2018) (Bucklo,

J.) (“the privacy and emotional injuries plaintiff alleges are too speculative and abstract to support

Article III standing. And because BIPA is not essentially concerned with information disclosure,

… plaintiff’s alleged violation of BIPA’s notice provisions is insufficient, on its own, to support

federal jurisdiction”)

       Applying Howe and Goings, McGinnis’ allegations of hypothetical future harm do not

support Article III standing. Moreover, defendant’s Answer demonstrates that this kind of

hypothetical and speculative future harm can never occur, as US Cold Storage timely destroyed

McGinnis’ biometric information as required by Section 15(a) of BIPA. (See Answer, ¶¶35-36,

ECF No. 14).




                                                  4
     Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 5 of 9 PageID #:108



        In Rosenbach v. Six Flags Entertainment Corp., 2017 IL App (2d) 170317 (2d Dist. Dec.

21, 2017), the Illinois Second District Appellate Court held that plaintiff must allege some actual

harm – not just a violation of the Act – to be a “person aggrieved by a violation of this Act.” There,

plaintiff pled a technical violation of Section 15(b)’s notice and consent requirement but no harm

or injury. Id. at ¶ 20. The Rosenbach court dismissed the case and explained that if every technical

violation of BIPA was actionable, it would render “superfluous” the requirement that a person be

“aggrieved by a violation of this Act.” Id.

        On May 30, 2018, the Illinois Supreme Court granted plaintiff Rosenbach’s petition for

leave to appeal. Since then, many courts have stayed BIPA lawsuits pending the Illinois Supreme

Court’s decision in Rosenbach. Surprisingly, on September 28, 2018, the First District Appellate

Court went ahead and ruled on an appeal of another BIPA class action dismissed following

Rosenbach. See Sekura v. Krishna Schaumburg Tan, Inc., 2018 IL App (1st) 180175 (1st Dist.

Sept. 28, 2018). The Sekura Court relied on Dixon’s determination that BIPA “create[s] a legal

right to privacy in personal biometric data” and held that any violation of BIPA “constitute[s] an

injury to this right and thereby conferred standing, even under Rosenbach.” Id. at ¶77, citing

Dixon, 2018 WL 2445292, *9-10, 12. The Sekura Court added: “To be clear, we find that the

statutory violations to plaintiff’s privacy constituted harm even without disclosure, but the

disclosure in the case at bar makes it distinguishable from Rosenbach.” Id. at ¶77.

        With no supporting analysis, the Sekura Court added that the complaint’s allegations of

“mental anguish” could constitute an actionable injury. Id. at ¶78. The U.S. Supreme Court, by

contrast, has held that the same hypothethical and speculative future harm alleged by Sekura1 was


1 The complaint in Sekura alleges: “As a result of [defendant]’s conduct, Sekura has suffered emotional
upset, mental anguish, and mental injury. For example, Sekura experiences mental anguish and injury when
thinking about what would happen to her biometric data if [defendant] goes bankrupt, if [defendant]’s
franchisor, L.A. Tan Enterprises, Inc., goes bankrupt, whether [defendant] will ever delete her biometric
                                                   5
     Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 6 of 9 PageID #:109



insufficient to show an injury in fact to confer standing. See Clapper v. Amnesty Int’l USA, 568

U.S. 398, 416 (2013) (“respondents cannot manufacture standing merely by inflicting harm on

themselves based on their fears of hypothetical future harm that is not certainly impending”).

        In Maglio v. Advocate Health & Hospitals Corp., 2015 IL App (2d) 140782, ¶25-30 (2d

Dist. 2015), the Illinois Appellate Court explained that Illinois standing principles are similar to

federal standing and held that plaintiffs did not have standing to bring two putative class actions

for invasion of privacy following the theft of four of defendants’ password-protected computers

containing information relating to 4 million patients. The Maglio Court rejected plaintiffs’

argument that the “medical information at issue warrants a finding that harm is implicit.” Id. at

¶27. The Court found that plaintiffs alleged no actual injury – only a speculative fear that the

information inside the stolen computers was accessed, bought and sold. The allegations pled no

imminent, certainly impending harm such as public disclosure or identity theft in the two years

following the burglary. Id. at ¶29-30.

        Sekura and Dixon are out of step with Rosenbach, Maglio and the NDIL decisions cited

above. The U.S. Supreme Court has held that “statutes that focus on the person regulated rather

than the individuals protected create ‘no implication of an intent to confer rights on a particular

class of persons.’” Alexander v. Sandoval, 532 U.S. 275, 289 (2001). Here, the only “right”

mentioned in BIPA is the “right of action” set forth in Section 20. Section 15 of BIPA, by contrast,

does not create any rights but imposes legal obligations on private entities that collect biometric

identifiers and biometric information.

        Sekura and Dixon attempt to distinguish Rosenbach and these NDIL cases by contending

that the Sekura and Dixon plaintiffs alleged not only a technical “notice and consent” violation,


data, and whether (and to whom) [defendant] shares her biometric data.” Sekura, 2018 IL App (1st) 180175,
¶78.
                                                   6
    Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 7 of 9 PageID #:110



but also an “unauthorized disclosure” because defendant allegedly shared Dixon’s biometric

information with its payroll vendor, Kronos, without first obtaining her consent. See 740 ILCS

15(d)(1)-(2) (consent required to avoid an unauthorized disclosure).

       Dixon correctly states that “plaintiff may not ‘allege a bare procedural violation, divorced

from any concrete harm, and satisfy the injury-in-fact requirement of Article III.” Id. at *8. Yet,

Dixon contained no analysis of what concrete injury or harm resulted from the purported disclosure

to Kronos without plaintiff’s consent. Id. at *8-9. Instead, Dixon’s analysis (which Sekura

follows) collapses the alleged BIPA violation with the alleged injury and treats them as if they are

the same, when they are not. Id. at *9 (disclosing “Dixon’s fingerprint data to Kronos without

informing her” constituted “an injury in fact for standing purposes”). Whether BIPA was violated

is wholly separate from whether plaintiff was harmed by the alleged violation and whether that

harm is an “injury in fact” sufficient to confer standing.

       Payroll vendors typically are privy to all kinds of confidential information such as

employees’ social security and checking account numbers and have strong protocols and practices

in place to protect such data. Without any clear allegation of harm or injury in fact, the alleged

Section 15 violations remain purely technical violations.

       For all the above reasons, it is defendant’s position that McGinnis has not adequately

alleged Article III standing – just an alleged technical violation and mental anguish over a

completely hypothetical and speculative future harm that has not occurred and can never occur.

                                              Respectfully submitted,

                                              UNITED STATES COLD STORAGE, INC.


                                              By: /s/ Anne E. Larson
                                                      One of Its Attorneys



                                                  7
    Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 8 of 9 PageID #:111



Anne E. Larson (ARDC No. 6200481)
Dana Perminas (ARDC No. 6298057)
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
155 North Wacker Drive, Suite 4300
Chicago, IL 60606
312-558-1220 - Office
312-807-3619 –Facsimile
anne.larson@ogletree.com
dana.perminas@ogletree.com

Dated: October 15, 2018




                                        8
    Case: 1:17-cv-08054 Document #: 25 Filed: 10/15/18 Page 9 of 9 PageID #:112



                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on October 15, 2018, the foregoing

Defendant’s Statement of Position on Article III Standing was filed electronically with the Clerk

of Court using the ECF system, which sent notification of such filing to the following:

                                    Alejandro Caffarelli
                                    Lorrie T. Peeters
                                    Caffarelli & Associates Ltd.
                                    224 S. Michigan Avenue, Suite 300
                                    Chicago, Illinois 60604
                                    acaffarelli@caffarelli.com
                                    lpeeters@caffarelli.com



                                                    /s/ Anne E. Larson




                                                                                          35809381.1




                                                9
